Case 2:19-cv-20290-CCC-ESK Document 11 Filed 11/19/20 Page 1 of 12 PageID: 262



 NOT FOR PUBLICATION
                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

   JAVIER RENDON,                                             Civil Action No.: 2:19-cv-20290
                      Plaintiff,
          v.
                                                                   OPINION & ORDER
   BRIAN FISHMAN; PHELAN HALLINAN
   DIAMOND & JONES, P.C., and
   SANTANDER BANK, N.A.,
                      Defendants.

 CECCHI, District Judge.

        This matter comes before the Court on two separate motions to dismiss pro se Plaintiff

 Javier Rendon’s (“Plaintiff”) Complaint (ECF No. 1, “Compl.”): (1) Defendants Brian Fishman,

 Esq. and Phelan Hallinan Diamond & Jones, P.C.’s (“PHD&J”) (together, the “Phelan

 Defendants”) motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6)

 (ECF No. 6); and (2) Defendant Santander Bank, N.A.’s (“Santander”) motion to dismiss pursuant

 to Rules 12(b)(1) and 12(b)(6) (ECF No. 10). Plaintiff did not file an opposition to either motion.

 The Court decides this matter without oral argument pursuant to Federal Rule of Civil Procedure

 78(b). For the reasons set forth below, both motions to dismiss are GRANTED.
Case 2:19-cv-20290-CCC-ESK Document 11 Filed 11/19/20 Page 2 of 12 PageID: 263



 I.     BACKGROUND

        A.      Factual Background 1

        On June 1, 2006, Plaintiff and an individual named Piedad Rendon 2 executed a promissory

 Note with First Hallmark Mortgage Corporation (“First Hallmark”) for a loan in the sum of

 $274,000. ECF No. 6-1, Exhibit A. To secure the loan, Plaintiff, Piedad Rendon, and Renata

 Bielecka, who later changed her name to Renata Rendon, 3 (together, the “Borrowers”) also

 executed a Mortgage with First Hallmark for a property located at 487 Highland Avenue, Clifton,

 NJ 07011 (the “Property”). ECF No. 6-1, Exh. B; see Compl. at 3 (“I executed & closed a refinance

 mortgage on June 1, 2006 with my lender of record First Hallmark Mortgage Company[.]”). First

 Hallmark ultimately assigned the Mortgage to Sovereign Bank, N.A., on September 18, 2012. ECF

 No. 6-1, Exh. F.

        The Phelan Defendants allege that the Borrowers thereafter defaulted on their loan

 obligations to Sovereign Bank, N.A. ECF No. 6 at 4, ¶ 8. On March 22, 2013, Sovereign Bank,

 N.A., through its legal counsel, Defendant PHD&J, filed an action to foreclose the Property in the

 Superior Court of New Jersey (the “Foreclosure Action”). ECF No. 6-1, Exh. G. After the

 Borrowers failed to respond in the Foreclosure Action, default was entered on July 3, 2013. Id.,

 Exh. H. The Phelan Defendants allege that, thereafter, Sovereign Bank, N.A. changed its name to



 1
   Allegations in the Complaint are supplemented with information from the Phelan Defendants’
 motion to dismiss. ECF No. 6. When deciding a motion to dismiss, in addition to considering the
 allegations in the Complaint, the Court may also consider matters of public record. See Pension
 Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993) (“To decide a
 motion to dismiss, courts generally consider only the allegations contained in the complaint,
 exhibits attached to the complaint and matters of public record.”).
 2
   Neither the Complaint nor the motions to dismiss explain Piedad Rendon’s relationship to
 Plaintiff. However, this fact is not material to the instant motions.
 3
  Neither the Complaint nor the motions to dismiss explain Renata Bielecka’s relationship to
 Plaintiff. This fact is also not material to the instant motions.


                                                 2
Case 2:19-cv-20290-CCC-ESK Document 11 Filed 11/19/20 Page 3 of 12 PageID: 264



 Santander Bank, N.A. ECF No. 6 at 5, ¶ 11. On January 31, 2014, the Superior Court granted a

 motion to substitute the name of the foreclosure plaintiff from Sovereign Bank, N.A. to Santander

 Bank, N.A. (“Santander”). ECF No. 6-1, Exh. J.

           On April 19, 2018, the Superior Court granted a final judgment of foreclosure in favor of

 Santander (the “Final Judgment”). Id., Exh. K. The Superior Court ordered that: (1) Santander

 was entitled to $413,330 plus interest and counsel fees; (2) the Property “be sold to raise and satisfy

 the several sums of money due [to Santander];” (3) an execution be duly issued to the Sheriff of

 Passaic County, commanding said Sheriff to sell the Property; and (4) the Borrowers be

 “absolutely debarred and foreclosed of and from all equity of redemption of, in and to [the

 Property].” Id., Exh. K. The Phelan Defendants allege that a sheriff’s sale of the Property was

 originally scheduled for June 12, 2018, but that the sale was adjourned twice by the Borrowers.

 ECF No. 6 at 5, ¶ 14. The sheriff’s sale was further delayed by Plaintiff’s filing of three petitions

 for bankruptcy protection, all of which were eventually dismissed. ECF No. 6-1, Exhs. L, M, N.

 A sheriff’s sale of the Property took place on November 13, 2018 (the “Foreclosure Sale”). Compl.

 at 3 (“The Date 11/13/2018 sheriff sale done . . .”). Santander purchased the Property at the sale

 and a sheriff’s deed was delivered to Santander on December 19, 2018. ECF No. 6-1, Exh. O. On

 December 24, 2018, the Superior Court entered a writ of possession in favor of Santander. Id.,

 Exh. P.

           According to the Phelan Defendants, the sheriff of Passaic County originally scheduled an

 eviction for March 19, 2019 but that the eviction was stayed because one of the Borrowers, Renata

 Rendon, filed two Chapter 13 Bankruptcy Petitions. ECF No. 6 at 5, ¶¶ 20–22. Following the

 dismissal of Renata Rendon’s second bankruptcy filing (ECF No. 6-1, Exh. Q) and an order of in

 rem relief from any bankruptcy stays to Santander (id., Exh. R.), the Superior Court entered a writ

 of possession in favor of Santander on October 1, 2019. Id., Exh. T. Defendant Brian Fishman,


                                                   3
Case 2:19-cv-20290-CCC-ESK Document 11 Filed 11/19/20 Page 4 of 12 PageID: 265



 Esq. issued a certification in support of the issuance of the writ of possession, in which he certified

 that he was an attorney and member of PHD&J. Id. An eviction of Plaintiff and all occupants from

 the Property was scheduled for November 18, 2019. Compl. at 3 (“on Nov 18, 2019 they are

 try[ing] to evict to gain possession”).

        After the eviction was scheduled, Plaintiff filed an emergent motion in the Superior Court

 of New Jersey, Chancery Division, seeking to stay the eviction, which was denied on November

 15, 2019. ECF No. 6-1, Exh. U. On November 19, 2019, Plaintiff sought leave to file an emergent

 motion with the Superior Court of New Jersey, Appellate Division, to stay the eviction. Id., Exh.

 V. The Appellate Division denied Plaintiff’s request the same day because Plaintiff “never

 appealed the final judgment of foreclosure and waited until the day after the lockout to seek

 emergent relief in the Appellate Division.” Id., Exh. V. Plaintiff also filed a request for permission

 to file an emergent motion in the New Jersey Supreme Court, which the Supreme Court denied on

 November 20, 2019. Id., Exh. W.

        The eviction took place on November 20, 2019. See Order Denying Defendant’s Motion

 to Challenge Court’s Jurisdiction, Santander Bank, N.A. v. Javier Rendon, et al., No. 9838-13 (N.J.

 Sup. Ct. Ch. Div., Passaic Cty. Jan. 27, 2020) (denying plaintiff’s motion to challenge the Superior

 Court’s jurisdiction because “[a]pplication is moot. Eviction has taken place on Nov. 20,

 2019 . . .”) (emphasis added).

        B.      Procedural History

        On November 14, 2019, Plaintiff filed the instant Complaint seeking to challenge the

 Foreclosure Action. ECF No. 1. The Complaint, titled “Complaint for Wrongful Foreclosure and

 Breach of Contract,” contains thirteen claims: (1) breach of contract; (2) “scheme to defraud,”

 alleging violation of the Truth in Lending Act, Regulation Z (“TILA”); (3) “detrimental reliance”;

 (4) “unlawful deception in the original action”; (5) violation of the Racketeer Influenced and


                                                   4
Case 2:19-cv-20290-CCC-ESK Document 11 Filed 11/19/20 Page 5 of 12 PageID: 266



 Corrupt Organizations Act (“RICO”); (6) wrongful foreclosure; (7) “slander of title”; (8) violation

 of the New Jersey Consumer Protection Act; (9) “slander of credit”; (10) “lawful challenge”; (11)

 “failure to establish[] agency”; (12) “legal prejudice”; and (13) “fraudulent civil action was filed

 in state court.” Compl. at 5–18. The Complaint generally alleges that there was no basis for

 foreclosure and that Defendants committed fraud by instituting the Foreclosure Action. See Compl.

 at 5–18. Plaintiff also makes the following allegations: (1) the promissory Note was illegitimate

 (id. at 13–14); (2) Defendants gave Plaintiff “a fake loan,” (id. at 9); (3) Defendants never gave

 Plaintiff a loan and defrauded the Plaintiff (id. at 15); and (4) Defendants failed to verify the loan

 at issue during the Foreclosure Action. Id. at 7 (“The wrongful foreclosure is Void, as it did not

 contain the legal documents to verify a loan.”); id. at 11 (“The original contract and an accounting

 of the loan entries was never filed in the wrongful foreclosure case.”). Plaintiff asks the Court to

 void the Foreclosure Sale, discharge the debt, and award Plaintiff compensatory and punitive

 damages in the amount of $5.5 million plus additional consequential damages. Id. at 18.

        On December 6, 2019, the Phelan Defendants filed a motion to dismiss the Complaint

 pursuant to Federal Rule of Civil Procedure 12(b)(6), arguing that: (1) the Complaint fails to state

 a cognizable claim; (2) Plaintiff’s claims are barred by the Rooker-Feldman doctrine; and (3)

 Plaintiff’s claims are barred by the doctrines of res judicata, collateral estoppel, and Entire

 Controversy. ECF No. 6. Plaintiff failed to file an opposition within fourteen days as required by

 Local Civil Rule 7.1(d), nor did he request an extension to file an opposition. On April 14, 2020,

 this Court entered an order directing Plaintiff to file an opposition to the Phelan Defendants’

 motion within sixty days. ECF No. 9. Plaintiff did not file an opposition, and on August 25, 2020,

 the Phelan Defendants’ motion was reinstated as unopposed. ECF 10.

        On October 10, 2020, Defendant Santander filed a motion to dismiss under Rule 12(b)(1),

 arguing that the Court lacks subject matter jurisdiction over this matter pursuant to the Rooker-


                                                   5
Case 2:19-cv-20290-CCC-ESK Document 11 Filed 11/19/20 Page 6 of 12 PageID: 267



 Feldman doctrine, and under Rule 12(b)(6), arguing that Plaintiff’s claims are barred by New

 Jersey’s Entire Controversy Doctrine. ECF No. 10. Plaintiff also did not file an opposition to

 Santander’s motion to dismiss.

 II.     LEGAL STANDARD

         A.      Dismissal Pursuant to Federal Rule of Civil Procedure Rule 12(b)(1)

         A court must grant a motion to dismiss under Rule 12(b)(1) if it determines that it lacks

 subject matter jurisdiction over a claim. In re Schering Plough Corp. Intron/Temodar Consumer

 Class Action, 678 F.3d 235, 243 (3d Cir. 2012). “Generally, where a defendant moves to dismiss

 under Rule 12(b)(1) for lack of subject-matter jurisdiction, the plaintiff bears the burden of proving

 by a preponderance of the evidence that the Court has subject matter jurisdiction.” The Connelly

 Firm, P.C. v. U.S. Dep’t of the Treasury, No. 15-2695, 2016 WL 1559299, at *2 (D.N.J. Apr. 18,

 2016) (citing Gould Elecs. Inc. v. United States, 220 F.3d 169, 178 (3d Cir. 2000)).

         B.      Dismissal Pursuant to Federal Rule of Civil Procedure Rule 12(b)(6)

         To survive dismissal under Rule 12(b)(6), “a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In

 evaluating the sufficiency of a complaint, a court must accept all well-pleaded factual allegations

 as true and draw all reasonable inferences in favor of the non-moving party. Phillips v. Cty. of

 Allegheny, 515 F.3d 224, 234 (3d Cir. 2008). Factual allegations must support a right to relief that

 is more than speculative. Twombly, 550 U.S. at 555. A complaint “that offers ‘labels and

 conclusions’ or . . . tenders ‘naked assertions’ devoid of further factual enhancement,’” will not

 suffice. Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557). The party seeking

 dismissal under Rule 12(b)(6) bears the burden of demonstrating that no claim has been stated.

 Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005).


                                                    6
Case 2:19-cv-20290-CCC-ESK Document 11 Filed 11/19/20 Page 7 of 12 PageID: 268



        C.      Liberal Pleading Standard for Pro Se Litigants

        Pro se complaints are liberally construed and held to less stringent standards than pleadings

 drafted by lawyers. Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 244–45 (2013) (“[P]ro se

 litigants still must allege sufficient facts.”). A pro se complaint will be dismissed if “it appears

 ‘beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle

 him to relief.’” Mishra v. Fox, 197 F. App’x 167, 168 (3d Cir. 2006) (citation omitted).

 III.   DISCUSSION

        The Defendants make three overarching arguments in support of their motions to dismiss

 Plaintiff’s Complaint. First, both the Phelan Defendants and Santander argue that the Complaint

 should be dismissed pursuant to Rule 12(b)(1) because the Court lacks subject matter jurisdiction

 under the Rooker-Feldman doctrine. ECF No. 6 at 18–19; ECF No. 10 at 4–6. Second, the Phelan

 Defendants argue that the Complaint should be dismissed under Rule 12(b)(6) for failure to state

 a cognizable claim. ECF No. 6 at 16–17. Third, both the Phelan Defendants and Santander argue

 that the Complaint must be dismissed under Rule 12(b)(6) because Plaintiff’s claims are barred by

 New Jersey’s Entire Controversy Doctrine. ECF No. 6 at 19–21; ECF No. 10 at 6–8. 4 The Court

 agrees and addresses each argument in turn.

        A.      Lack of Subject Matter Jurisdiction

        The Rooker-Feldman doctrine precludes “lower federal court jurisdiction over claims that

 were actually litigated or ‘inextricably intertwined’ with adjudication by a state’s courts.”


 4
  The Phelan Defendants also argue that Plaintiff’s claims are barred by res judicata and collateral
 estoppel. ECF No. 6 at 19–21. Because the Court finds that dismissal is appropriate due to the
 absence of subject matter jurisdiction––and in the alternative for failure to state a claim and by
 application of the Entire Controversy Doctrine––the Court need not reach Defendants’ res judicata
 and collateral estoppel arguments. See Petraglia v. U.S. Bank, N.A., No. 17-6325, 2018 WL
 355146, at *4 (D.N.J. Jan. 9, 2018); Sheldrick v. Wells Fargo Bank, N.A., No. 16-2797, 2016 WL
 7325473, at *5 n.6 (D.N.J. Dec. 16, 2016). Nevertheless, res judicata and collateral estoppel may
 also bar the Plaintiff’s claims.


                                                   7
Case 2:19-cv-20290-CCC-ESK Document 11 Filed 11/19/20 Page 8 of 12 PageID: 269



 Parkview Assocs. Pshp. v. City of Leb., 225 F.3d 321, 325 (3d Cir. 2000) (quoting Gulla v. North

 Strabane Township, 146 F.3d 168, 171 (3d Cir. 1998)). The doctrine is applicable to “[1] cases

 brought by state-court losers [2] complaining of injuries caused by state-court judgments [3]

 rendered before the district court proceedings commenced and [4] inviting district court review

 and rejection of those judgments.” Malhan v. Sec’y United States Dep’t of State, 938 F.3d 453,

 458 (3d Cir. 2019) (citing Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

 (2005)). The Court finds that this case meets all four prongs of the Rooker-Feldman doctrine.

        The first and third prongs are satisfied because, as detailed above, the Superior Court

 entered its Final Judgment against Plaintiff on April 19, 2018, whereas Plaintiff did not file the

 instant Complaint until November 14, 2019. ECF No. 1.

        The second prong is also satisfied because Plaintiff’s claims concern injuries caused by the

 Final Judgment. See Compl. at 3–18. This Court recently held that the second Rooker-Feldman

 prong is satisfied where, like here, “[a]lthough it [wa]s difficult to discern the basis for Plaintiffs’

 claims, the gravamen of the complaint appear[ed] to be that [the] [d]efendants did not have a right

 to pursue [a] [f]oreclosure [a]ction and [] sheriff’s sale.” Khan v. JP Morgan Chase N.A., No. 20-

 873, 2020 WL 5798781, at *2 (D.N.J. Sept. 29, 2020). Courts in this Circuit have consistently

 held that claims like Plaintiff’s, which “impugn the validity of a mortgage and therefore ‘negate

 the foreclosure judgment’ are barred under Rooker-Feldman, since those claims are ‘inextricably

 intertwined’ with the foreclosure action itself.” Dunbar v. Nationstar Mortg., LLC, No. 16-4259,

 2016 WL 6804874, at *2 (D.N.J. Nov. 16, 2016) (quoting In re Madera, 586 F.3d 228, 232 (3d

 Cir. 2009)); see Ezell v. JPMorgan Chase Bank Nat’l Ass’n, No. 18-1407, 2020 WL 525899, at *5

 (D.N.J. Jan. 31, 2020) (“[C]ourts in this district have consistently found that the Rooker-Feldman

 doctrine prohibits claims in a federal action that challenge the validity of the mortgage or the right

 to foreclose.”). Likewise, the Third Circuit has applied Rooker-Feldman where, as here, a plaintiff


                                                    8
Case 2:19-cv-20290-CCC-ESK Document 11 Filed 11/19/20 Page 9 of 12 PageID: 270



 alleges fraud by a mortgagor and seeks rescission of the mortgage. See Ayres-Fountain v. E. Sav.

 Bank, 153 F. App’x 91, 92 (3d Cir. 2005).

         Finally, the fourth prong is met because Plaintiff is asking this Court to reject the Final

 Judgment by voiding the Foreclosure Sale and discharging Plaintiff’s debt. See Compl. at 18. 5 Yet

 the Court “is prohibited from providing relief that would effectively reverse the decisions, directly

 or indirectly invalidate the determinations, prevent the enforcement of the State Judgment, or void

 the rulings issued by the state court in the State Foreclosure Action.” Wilson v. New Jersey, et al.,

 No. 17-444, 2017 WL 2539398, at *3 (D.N.J. June 12, 2017) (citing Francis v. TD Bank, N.A.,

 597 F. App’x 58, 60–61 (3d Cir. 2014)).

         Accordingly, as this case satisfies all four Rooker-Feldman prongs, the Court is precluded

 from considering Plaintiff’s claims.

         B.      Failure to State a Claim

         Even if the Rooker-Feldman doctrine did not bar all Plaintiff’s claims, such claims are

 dismissed for failure to state a claim because they do not meet the pleading standards set forth in

 Iqbal and Twombly. 6 The Complaint contains formulaic recitations of a cause of action’s elements

 and is devoid of sufficient factual content that would “allow[] the court to draw the reasonable

 inference that the defendant[s] [are] liable for the misconduct alleged.” Santiago v. Warminster




 5
  Plaintiff is also asking this Court to enter an injunction against the scheduled eviction but, as
 detailed above, the eviction already took place on November 20, 2019. Id. at 4.
 6
  Moreover, it appears some of the claims may be barred as a matter of law. For example, a request
 for rescission under TILA (Compl. at 6–8) must be brought within three years from the date of
 closing of the loan; this is a “a firm deadline, i.e., a statute of repose that is not subject to tolling.”
 Otto v. Wells Fargo Bank, N.A., No. 15-8240, 2016 WL 8677313, at *8 (D.N.J. July 15, 2016),
 aff’d, 693 F. App’x 161 (3d Cir. 2017) (citing 15 U.S.C. § 1635(f); In re Community Bank of
 Northern Virginia, 622 F.3d 275, 301 n.18 (3d Cir. 2010)). Thus, the deadline for a claim of
 rescission expired in June 2009. See Compl. at 3 (alleging that the loan at issue closed on June 1,
 2006).


                                                     9
Case 2:19-cv-20290-CCC-ESK Document 11 Filed 11/19/20 Page 10 of 12 PageID: 271



 Twp., 629 F.3d 121, 128 (3d Cir. 2010) (citing Iqbal, 556 U.S. at 1949). For example, when

 alleging violations of RICO, Plaintiff merely cites case law and does not allege what actions taken

 by Defendants constituted “a pattern of Racketeering activity.” Compl. at 14–15. Likewise, when

 alleging violations of the New Jersey Consumer Protection Act, Plaintiff recites the statute but

 does not allege what actions taken by Defendants constituted “a pattern of unfair practices.” Id. at

 16. If Plaintiff chooses to amend the Complaint, he is instructed to support all claims with

 sufficient factual allegations.

         C.      Entire Controversy Doctrine

         To the extent that any cognizable claims survive the Rooker-Feldman doctrine and meet

 the applicable pleading standards, such claims are nevertheless barred under New Jersey’s Entire

 Controversy Doctrine. Under the Entire Controversy Doctrine, the Court cannot hear any claims

 that were brought or could have been brought in a previous action arising out of the same

 transaction or occurrence. Zahl v. Warhaftig, 655 F. App’x 66, 76 (3d Cir. 2016); In re Mullarkey,

 536 F.3d 215, 229 (3d Cir. 2008). “The application of the entire controversy doctrine turns on

 three criteria: ‘(1) the judgment in the prior action must be valid, final, and on the merits; (2) the

 parties in the later action must be identical to or in privity with those in the prior action; and (3)

 the claim in the later action must grow out of the same transaction or occurrence as the claim in

 the earlier one.’” Lee v. Ocwen Loan Servicing, LLC, No. 17-3800, 2018 WL 935426, at *3 (D.N.J.

 Feb. 15, 2018) (citations omitted).

         Here, the Foreclosure Action, a prior state court action, concluded with a final judgment

 on the merits (see ECF No. 6-1, Exh. K) and thus, the first condition of the Entire Controversy

 doctrine is satisfied. See Keyes v. Nationstar Mortg., LLC, No. 12-2649, 2020 WL 6111036, at *7

 (D.N.J. Oct. 16, 2020) (citations omitted) (“The rule in New Jersey is that a default judgment is a

 valid and final adjudication on the merits.”).


                                                  10
Case 2:19-cv-20290-CCC-ESK Document 11 Filed 11/19/20 Page 11 of 12 PageID: 272



         The second condition is also met because all the parties in the instant action were either

 parties to the prior state court action or in privity with a party to the state court action. See Hamburg

 Music Corp. v. Winter, No. 04-2738, 2005 WL 2170010, at *3 (3d Cir. Sept. 8, 2005) (“In New

 Jersey, privity is ‘merely a word used to say that the relationship between the one who is a party

 on the record and another is close enough to include that other within the res judicata.’”) (quoting

 Zirger v. General Accident Ins. Co., 676 A.2d 1065, 1071 (N.J. 1996)). Plaintiff and Santander

 were parties to the foreclosure action. ECF No. 6-1, Exh. K. PHD&J and Brian Fishman, Esq.

 were in privity with Santander because they represented the bank in the foreclosure action. See

 Camp v. Wells Fargo Bank, N.A., No. 16-2463, 2017 WL 738493, at *3 (D.N.J. Feb. 24, 2017)

 (finding law firm that represented mortgagee in prior foreclosure suit in privity with mortgagee);

 Tagayun v. Citibank, N.A., No. 05-4302, 2006 WL 5100512, at *5 (D.N.J. June 9, 2006) (holding

 attorney to party in the first suit was in privity with that party).

         Lastly, the third prong is satisfied because both the Foreclosure Action and the present

 action arise out of First Hallmark’s loan to Plaintiff and Plaintiff’s default on that loan. See ECF

 No. 6-1, Exh. K; Compl. at 6–18. The Entire Controversy Doctrine specifically requires that all

 claims challenging a foreclosure-plaintiff’s right to foreclosure––whether they are styled as

 constitutional, common law, or statutory claims––be joined in the first action. Bembry v. Twp. of

 Mullica, No. 16-5734, 2017 WL 3033126, at *3 (D.N.J. July 17, 2017), aff’d, 749 F. App’x 123

 (3d Cir. 2018); see Lee, 2018 WL 935426, at *3; Sun NLF Ltd. P’ship v. Sasso, 713 A.2d 538, 540

 (N.J. Super. Ct. App. Div. 1998). Plaintiff seeks to challenge the Defendants’ right to foreclosure

 and offers no indication that the instant claims were unknown or unaccrued at the time of the

 Foreclosure Action. Therefore, the Entire Controversy Doctrine bars Plaintiff’s present claims

 against Defendants, because they were available and could have been litigated in the state court

 action. See Zebrowski v. Wells Fargo Bank, N.A., No. 07-5236, 2010 WL 2595237, at *6 (D.N.J.


                                                    11
Case 2:19-cv-20290-CCC-ESK Document 11 Filed 11/19/20 Page 12 of 12 PageID: 273



 June 21, 2010) (“[A]ny conduct of a mortgagee known to the mortgagor prior to the institution of

 a foreclosure that could be the basis of an independent action for damages by reason of the

 mortgagee having brought the foreclosure could be raised as an equitable defense in the

 foreclosure.”) (quoting Sun NLF Ltd., 713 A.2d at 540).

 IV.     CONCLUSION

         For the reasons set forth above, the Court finds: (1) that it lacks jurisdiction to hear

 Plaintiff’s claims; (2) that the Complaint otherwise fails to state a cognizable claim; and (3) that

 such claims are moreover barred under New Jersey’s Entire Controversy Doctrine.

         Accordingly, IT IS on this 19th day of November, 2020,

         ORDERED that Defendants’ motions to dismiss (ECF Nos. 6, 10) are GRANTED; and it

 is further

         ORDERED that Plaintiff’s complaint (ECF No. 1) is DISMISSED WITHOUT

 PREJUDICE; and it is further

         ORDERED that Plaintiff is granted thirty (30) days from the date of this Order to file an

 amended complaint to the extent he can cure the deficiencies identified herein; and it is further

         ORDERED that upon the filing of the amended complaint within thirty (30) days of this

 Order, the Clerk of the Court shall reopen the case; and it is further

         ORDERED that the Clerk of the Court shall close this case; and it is further

         ORDERED that the Clerk of the Court shall mail a copy of this Order to Plaintiff.

         SO ORDERED.




                                                            CLAIRE C. CECCHI, U.S.D.J.




                                                  12
